Citation Nr: 1735462	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  06-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Service connection for sleep apnea, to include as secondary to service-connected disabilities and treatment therefor.

2.  Service connection for gastrointestinal reflux disease (GERD), to include as secondary to the service-connected degenerative arthritis of the lumbar spine (lumbar spine disability) and treatment therefor.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A.
§ 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The Veteran, who is the appellant in this case, served on active duty from February 1965 to February 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and December 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In December 2007, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.

In December 2008, the Board denied service connection for sleep apnea, to include as secondary to service-connected chronic obstructive pulmonary disease (COPD), and denied service connection for GERD, to include as secondary to service-connected degenerative arthritis of the lumbar spine.  An appeal to the U.S. Court of Appeals for Veterans Claims (Court) followed, and it is noted that the parties to that appeal thereafter jointly moved the Court to vacate the December 2008 Board decision and remand same to the Board for further action.  By its order, dated in December 2009, the Court granted the parties' motion, while incorporating by reference into such Order the parties' joint motion to vacate and remand (JMR).

In June 2010, October 2013, and April 2016 the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  As the instant decision grants service connection for sleep apnea and GERD, the claims are more than substantiated; therefore, the Board need not consider whether an additional remand to comply with the Board remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the issues of service connection for human leukocyte antigen B27 (HLA-B27), Reiter's disease with fingernail ridges, psoriasis skin lesions on feet, arms, and penis, inflammatory bowel disease, frequency and burning with urination, and dermatitis of the hands have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order. 


FINDINGS OF FACT

1. The Veteran has current disabilities of sleep apnea and GERD. 

2. The current sleep apnea was caused by the service-connected COPD.

3. The current GERD was caused by medication the Veteran takes for the service-connected degenerative arthritis of the lumbar spine.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea as secondary to the service-connected COPD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for GERD as secondary to the service-connected lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal of service connection sleep apnea and GERD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., a grant of service connection for sleep apnea and GERD, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Sleep Apnea and GERD

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that sleep apnea was caused by the service-connected COPD, and that GERD was caused by medication the Veteran takes for the service-connected lumbar spine disability.  See, e.g., July 14, 2006 and July 30, 2006 VA Forms 21-4138. 

The Board finds that the Veteran has current disabilities of sleep apnea and GERD.  The September 2014 VA examination reports show diagnoses of sleep apnea and GERD.  

The Board finds that the evidence is in relative equipoise as to whether the current sleep apnea disability is proximately due to the service-connected COPD.  Evidence weighing in favor of this finding includes a December 2007 opinion by Dr. R.B. that the service-connected COPD caused or aggravated the Veteran's obstructive sleep apnea.  There is no contrary medical evidence or medical opinion of record.

The Board finds that the evidence is in relative equipoise as to whether the current GERD is proximately due to the service-connected lumbar spine disability.  Evidence weighing in favor of this finding includes a December 2006 opinion by Dr. R.B. that the Veteran has a diagnosis of reflux secondary to Tolmetin Sodium, which the Veteran takes for arthritis.  The Veteran is service connected for degenerative arthritis of the lumbar spine.  Evidence weighing against this finding includes the November 2006 and September 2014 VA opinions that although this medication causes some gastrointestinal symptoms, it is not known to cause GERD.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current sleep apnea was proximately caused by the service-connected COPD, and the current GERD was proximately caused by the service-connected lumbar spine disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for sleep apnea, as secondary to the service-connected COPD, is granted.

Service connection for GERD, as secondary to the service-connected lumbar spine disability, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


